DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites a number average molecular weight from 1.6 to 3.5 that is not disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,  13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, this claim depends from claim 1 that recites poly(butylene oxide)polyol as being a member of  a group “consisting of” a list of materials.  Claim 4 then identifies a poly(butylene oxide)polyol using the term “comprising” followed by the recitation of a range that does not appear to be supported by the specification (see Section 112(a) rejection above) and further does not include “g/mol,” for example, or some other unit for expressing molar mass, all of which render unclear what is being claimed.  

Regarding claim 13, no unit or other expression is included after the range “10 to 80” rendering unclear what is being claimed.

Regarding claims 15 and 18, these claims also omit “g/mol,” for example, or some other unit for expressing molar mass, which render the claims unclear.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as obvious over the teachings of Yao, US 2018/0305597 (hereafter Yao).

Regarding claim 1, Yao teaches a polyurethane adhesive composition (Abstract), further identified as a one-part adhesive.  However, in view of the teaching in Yao that the composition may include, for example, an optional component in the form of di- or polyhydric alcohol in addition to the polyols identified as essential for the composition (see para [0054] and the discussion below regarding the chain extender claim element), Yao is understood as also teaching a two-component adhesive composition.  
An adhesive composition of Yao includes polyisocyanate and hydrophobic polyol components (paras [0007]-[0015]).  Yao further teaches that in one embodiment, some of the polyols may be reacted beforehand with parts of the polyisocyanate to from a prepolymer (para [0059]), thus disclosing the claimed isocyanate component comprising a prepolymer which is a reaction product of one or more isocyanate compounds comprising a polyisocyanate and one or more isocyanate-reactive components comprising one or more hydrophobic polyols.   Yao discloses one of its polyols may be polyoxybutylene polyol at para [0027] (i.e., a poly(butylene oxide)polyol).  

Regarding the recitation of wherein the one or more hydrophobic polyols have a functionality from 1.6 to 3.5 and a number average molecular weight from 500 g/mol to 10,000 g/mol, Yao discloses an average molecular weight from 250 to 3000 g/mol and an OH functionality in the range of from 1.6 to 3 at para [0029].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05.  

Regarding the recitation of one or more polyol chain extenders, Yao discloses an additional component described as a low molecular weight di- or polyhydric alcohol at para [0054].  The component is further described as being selected from a list of materials, including diethylene glycol, tri-ethylene glycol, butanediol, dipropylene glycol, tripropylene glycol, hexane diol and other diols (para [0054]).  These materials are identified in Applicant’s specification as examples of polyol chain extenders (para [0035] of the publication of the specification).   Yao also teaches the addition of chain extenders in an example at para [0155]).   
It is further noted that the specification (para [0037] of the publication) discloses poly(butylene oxide)polyols a suitable chain extenders.  As noted above, Yao teaches such polyols.  With reference to the discussion above, Yao teaches its composition as a one-part composition (see Summary at paras [0007]-[0015]), but also teaches some of the polyols may be reacted with the polyisocyanate beforehand, to form prepolymers (para [0059]).  Thus, the poly(butylene oxide) polyols, as well as other polyols described in Yao may function as either prepolymer reactant or chain extender.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding the recitation of wherein the two-component polyurethane adhesive composition has a hydrophobic content of at least 10 wt. %,  at para [0053], Yao discloses a hydrophobic polyol content of between 2 wt.% and 40 wt.%, overlapping and thus rendering obvious the claimed range.

Regarding claim 2, Yao discusses the free isocyanate content of NCO-functional polymers and prepolymers (para [0138]) and an example discussed at para [0149] teaches a prepolymer free NCO content of approximately 2.2 wt.%, falling with the range of 1 wt. % to 20 wt. % recited in the claim.

Regarding claim 3, Yao teaches monomeric and polymeric methylene diphenyl diisocyanate at paras [0056]-[0057].

	Regarding claim 4, see the Section 112 rejections above.  On the merits, see Yao, para [0029] teaching an OH functionality in the range of from 1.6 to 3, overlapping and thus rendering obvious the recited range of 1.6 to 3.5.

Regarding the claim 6 recitation of polyoxypropylene-polyoxyethylene polyether polyols having an ethylene oxide content of less than 20 wt. %, a nominal hydroxyl functionality from 2 to 6 and a number average molecular weight greater than 1000 g/mol to 6000 g/mol, Yao teaches its polyether polyether polyol component may include polyoxy-ethylene polyols and polyoxy-propylene polyols (para [0027]) and that in a preferred embodiment, the polyether polyol comprises at least two different polyether polyols and such polyols are bifunctional or trifunctional (para [0031]), rendering obvious the polyoxypropylene-polyoxyethylene polyether polyol recited in the claim.  At para [0027] Yao teaches polyoxyalkylenediols or polyoxyalkylenetriols having a degree of unsaturation of less than 0.02 meq/g and an average molecular weight in the range of 1000 to 30000 g/mol overlapping and thus rendering obvious the range recited in the claim.  At para [0029], Yao teaches an average molecular weight from 250 to 30000 g/mol, overlapping and thus rendering obvious the range recited in the claim.  At para [0029] Yao also teaches a functionality in the range of from 1.6 to 3, overlapping and rendering obvious the range recited in the claim.  Although Yao is silent as to the recitation of an ethylene oxide content of less than 20 wt.%, the degree of unsaturation and the ethylene oxide content are understood as related concepts, thus the claimed materials are the same and presumed to therefore have the same properties. The burden is shifted to the applicant to prove otherwise (In re Fitzgerald, 205 USPQ 495).  

	Regarding claim 7, please see the rejection of claim 1 discussing the teaching of Yao of including in its composition a poly(butylene oxide)polyol having a number average molecular weight range that overlaps the recited range of 800 g/mol to 3000 g/mol.   Regarding the recitation that the composition also includes a polyoxypropylene-polyoxyethylene polyether polyol having an ethylene oxide content of less than 20 wt. %, a nominal hydroxyl functionality from 2 to 6 and a number average molecular weight greater than 1000 g/mol to 6000 g/mol, please see the rejection of claim 6 above that is incorporated by reference herein.

Regarding claims 9 and 10, see discussion of materials taught by Yao at the rejection of claim 1 above, and also the list in para [0054] of Yao that include aliphatic diols that are the same as those listed in Applicant’s specification. The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).

	Regarding claim 11, see the rejections of claims 1, 6 and 9, all incorporated by reference herein.  

	Regarding claim 12, Yao teaches latent room temperature organometallic catalysts at para [0063], one or more particulate fillers at paras [0067]-[0068] and one or more plasticizers at paras [0074]-[0075]).

claim 13, see the rejection of claim 1 above, the range taught in Yao overlapping and thus rendering obvious the range recited in the claim.

	Regarding claim 14, see the rejection of claim 1 that is incorporated by reference herein teaching the two-component polyurethane adhesive composition recited in the claim.  Regarding the method steps, see Yao at paras [0099]-[0104] that teach the steps of (a) applying the composition to at least a portion of a first substrate (para [0101]), (b) contacting a second substrate with the first substrate (para [0102]); and (c) curing the two-component polyurethane adhesive composition to form an adhesive bond between the first and second substrates (the cross-linking step of para [0103] further described as curing at paras [0114]-[0115]). 

	Regarding claims 15, 17 and 18 please see the rejections of respective claims 7, 9 and 11 above that are incorporated by reference herein.

	Regarding claim 19, Yao teaches its substrates S1 and S2 may be the same or different, and teaches a polypropylene substrate at para [0116].

	Regarding claim 20, Yao teaches flame treatment at para [0117]).	

Claims 5, 8 and 16 are rejected under 35 U.S.C. 103 as obvious over Yao as applied to respective claims 1 (for claims 5 and 8) and 14 (for claim 16) and further in view of Okuhira et al., US 2021/0002413 (hereafter Okuhira).
claims 5, 8 and 16, Yao teaches its compositions may include the poly(butylene oxide) polyol recited in claim 5 (see discussion at the rejection of claim 1 above that is incorporated by reference herein) and the polyoxypropylene-polyoxyethylene polyether polyol recited in claims 8 and 16 (see discussion at the rejection of claim 6 above that is incorporated by reference herein).  
Yao teaches a variety of polyols for use in its compositions, including polyether and polyester polyols (paras [0026]-[0035]), and states a preference for using natural fats and oils for the hydrophobic polyol component, including castor oil and its derivatives (para [0046]-[0053]).  With reference to the rejection of claim 14, adhesive compositions of Yao are useful for elastic sealing and bonding (para [0002]), including being useful for bonding plastics, such as polypropylene (para [0116]), with applications including the sealing of joints in vehicles (para [0098]).   
Yao is silent as to the inclusion of an acrylic polyol having a number average molecular weight from 1000 g/mol to 10,000 g/mol recited in each of claims 5, 8 and 16.
	Okuhira teaches resin compositions that include an acrylic polyol, a castor oil-based polyol and a polyisocyanate (Abstract).  In particular, the acrylic polyol of Okuhira has a number average molecular weight of 500 to 20,000 (para [0017]), overlapping the range recited in claim 5.  The resin composition of Okuhira may be used as an adhesive layer of an electronic device for bonding a case and a lid (para [0019]).  Okuhira teaches its compositions provide a sealing material having wet heat resistance, sufficient flexibility at low temperature and good initial elongation, resulting in good reliability in long-term insulation, with suitable use in vehicles, such as automobiles (paras [0021]-[0022]).

  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Kelch et al., US 2018/0201815 (polyurethane composition that includes a polybutadiene polyol, a polyisocyanate and optionally at least one isocyanate-terminated polyurethane prepolymer (claim 1); the composition may be used to bond a wide variety of substrates to each other, including those made from polypropylene (para [0126])).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746